ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




           Hocraffer v. Trotter General Contracting, Inc., 2013 IL App (3d) 120539




Appellate Court            JOSIAH HOCRAFFER, Plaintiff-Appellant, v. TROTTER GENERAL
Caption                    CONTRACTING, INC., an Illinois Corporation, Defendant-Appellee.



District & No.             Third District
                           Docket No. 3-12-0539


Rule 23 Order filed        April 18, 2013
Motion to publish
allowed                    May 24, 2013
Opinion filed              May 24, 2013


Held                       Plaintiff’s action alleging that defendant contractor failed to pay him the
(Note: This syllabus       prevailing wage for work he performed was properly dismissed, since
constitutes no part of     plaintiff’s work was performed at defendant’s shop and the Prevailing
the opinion of the court   Wage Act only applies to work performed “on the site of the building or
but has been prepared      construction job.”
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of McDonough County, No. 11-LM-57;
Review                     the Hon. Patricia A. Walton, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  George Petrilli and Bruce Stratton, both of Stratton, Giganti, Stone,
Appeal                      Moran & Radkey, of Springfield, for appellant.

                            Michael L. Resis and Ellen L. Green, both of SmithAmundsen LLC, of
                            Chicago, and Jeffrey Risch and Jonathan D. Hoag, both of
                            SmithAmundsen LLC, of St. Charles, for appellee.


Panel                       JUSTICE LYTTON delivered the judgment of the court, with opinion.
                            Justices Holdridge and Schmidt concurred in the judgment and opinion.



                                              OPINION

¶1           Plaintiff, Josiah Hocraffer, filed suit against defendant, Trotter General Contracting, Inc.,
        for failing to pay him the prevailing wage for work he performed while under defendant’s
        employ. The trial court dismissed the claim on the ground that Hocraffer’s services were not
        performed “on the job site.” We affirm.
¶2           In May of 2011, Hocraffer filed a complaint against Trotter, seeking wages, benefits,
        interest and attorney fees for alleged violations of the Illinois Prevailing Wage Act (Act) (820
        ILCS 130/1 et seq. (West 2010)). In the complaint, Hocraffer alleged that Trotter was a
        general construction company that performed contract work for private and public works
        projects in the McDonough County area and that he was employed as a carpenter for Trotter
        between February 2009 and March 2010. He further alleged that during his employment,
        Trotter directed him to fabricate and construct certain portions of its public works projects
        in its shop and then it transported the items to the sites to be used in the construction of the
        projects. Hocraffer claimed that he was paid less than the prevailing wage as required under
        the Act for the work he performed.
¶3           Trotter filed a motion to dismiss under section 2-619.1 of the Code of Civil Procedure
        (Code) (735 ILCS 5/2-619.1 (West 2010)). The trial court granted the motion and gave
        Hocraffer leave to file an amended complaint.
¶4           In his amended pleading, Hocraffer alleged, more specifically, that Trotter directed him
        “to fabricate, construct, or paint windows and door units, gutters, and concrete forms for use
        in the Defendant’s public works projects then underway in its shop and then transport them
        to the job site for installation or use on and in said project.” He further claimed that the work
        performed in Trotter’s shop was performed by the same persons as would have otherwise
        performed the same work on the jobsite and that those same persons performing the work
        transported the described items from Trotter’s shop in Macomb to a construction site at
        Western Illinois University and to public works projects in Havana and Cuba, Illinois.
¶5           Trotter filed a motion to dismiss the amended complaint, arguing that the Act limits
        payment of the prevailing wage to only those laborers and workers who are directly

                                                   -2-
       employed by contractors or subcontractors in actual construction work on the site of the
       building or construction job, and laborers or workers engaged in the transportation of
       materials and equipment to or from the site.
¶6          After considering arguments from both parties, the trial court granted defendant’s motion,
       finding that “only work performed on the job site is covered by the Illinois Prevailing Wage
       Act (IPWA) and work performed at Defendant’s shop, as alleged, is not covered under the
       IPWA.” The court gave Hocraffer 28 days to file an amended complaint. Hocraffer declined
       to file a second amended complaint.
¶7          On appeal, Hocraffer argues that the trial court erred in construing the Act as applying
       only to work completed by laborers and workers directly employed on the site of the public
       works project, thereby excluding the same work done by the same employees at the
       contractor’s offsite shop.
¶8          Section 3 of the Act states that the prevailing wage rate shall be paid to workers engaged
       in the construction of public works. 820 ILCS 130/3 (West 2010). The statute provides:
            “Not less than the general prevailing rate of hourly wages for work of a similar character
            on public works in the locality in which the work is performed, and not less than the
            general prevailing rate of hourly wages for legal holiday and overtime work, shall be paid
            to all laborers, workers and mechanics employed by or on behalf of any public body
            engaged in the construction or demolition of public works. This includes any
            maintenance, repair, assembly or disassembly work preformed on equipment whether
            owned, leased or rented. Only such laborers, workers and mechanics as are directly
            employed by contractors or subcontractors in actual construction work on the site of the
            building or construction job, and laborers, workers and mechanics engaged in the
            transportation of materials and equipment to or from the site, but not including the
            transportation by the sellers and suppliers or the manufacture or processing of materials
            or equipment *** shall be deemed to be employed upon public works.” 820 ILCS 130/3
            (West 2010).
¶9         The fundamental principle of statutory construction is to ascertain and give effect to the
       intent of the legislature. Town & Country Utilities, Inc. v. Illinois Pollution Control Board,
       225 Ill. 2d 103 (2007). The best evidence of legislative intent is the language of the statute.
       Lulay v. Lulay, 193 Ill. 2d 455 (2000). When possible, courts should interpret the statutory
       language according to its plain and ordinary meaning. In re Estate of Ellis, 236 Ill. 2d 45
       (2009). If intent can be determined from the plain language of the statute, there is no need
       to resort to extrinsic aids. Poris v. Lake Holiday Property Owners Ass’n, 2013 IL 113907.
       Where the statutory language is clear and unambiguous, we may not depart from the statute’s
       plain meaning by reading into it exceptions, limitations, or conditions the legislature did not
       express. Ellis, 236 Ill. 2d at 51. The interpretation of a statute is a question of law that is
       subject to de novo review. Alvarez v. Pappas, 229 Ill. 2d 217 (2008).
¶ 10        By its plain terms, section 3 only applies to those workers who “are directly employed
       by contractors or subcontractors in actual construction work on the site of the building or
       construction job.” 820 ILCS 130/3 (West 2010). The legislature specifically chose to use the
       words “on the site of the building or construction job.” We find those words, although


                                                -3-
       undefined in the statute, to be clear and unambiguous. The dictionary defines the word “site”
       as “the local position of building, town, monument, or similar work either constructed or to
       be constructed esp. in connection with its surroundings.” Webster’s Third New International
       Dictionary 2128 (1981). The ordinary meaning of “on the site” in the textual format of
       section 3 is consistent with that definition. It is the location where the public works project,
       the public building or structure, is being erected. Thus, only those workers who are employed
       and working at the location where the public works building is being erected are required to
       receive the prevailing wage under the Act. The plain language of section 3 is dispositive of
       this case.
¶ 11        Hocraffer insists that our construction of the statute limits the otherwise inclusive
       purpose of the Act to pay laborers involved in a public works project a fair wage. He
       suggests that a more reasonable interpretation of the term “on the site” would include the real
       estate upon which the public building or other public works is being constructed and such
       other land, buildings and workshops where the same workers, working for the same
       contractor for the public works project, are engaged in the fabrication of elements of the
       public building or public works.
¶ 12        No rule of statutory construction authorizes a court to declare that the legislature did not
       mean what it says. We cannot simply create additional categories of coverage. Where, as
       here, the statute provides specific limitations and exceptions to its application, the inference
       is that all other omissions should be interpreted as exclusions. See Mattis v. State
       Universities Retirement System, 212 Ill. 2d 58 (2004). In this case, fabrication and other jobs
       performed offsite are not included in the list of work contained in section 3. Therefore, the
       prevailing wage requirements do not apply to the work Hocraffer completed in Trotter’s
       shop.
¶ 13        Hocraffer also argues that a limited interpretation of section 3 gives contractors an
       incentive to evade the Act’s impact by transferring certain tasks from the real estate or site
       where the work is being constructed to a “shop” at another location. However, the language
       of section 3 is unambiguous; we cannot rely on extrinsic aids or interpretations to construe
       the statute in a more inclusive manner. Even if the statutory language was ambiguous, we
       cannot add a provision that would reduce the incentive to evade the prevailing wage
       requirement; that is a matter best left to the legislature. See Toys “R” Us, Inc. v. Adelman,
       215 Ill. App. 3d 561 (1991) (the court’s job is to construe the statue as written, not to add to
       its provisions under the guise of construction). Moreover, we note that the record in this case
       does not suggest that Trotter’s actions were based on intentional avoidance or fraud.
       Therefore, we affirm the trial court’s order granting defendant’s motion to dismiss under
       section 3 of the Act.

¶ 14                                    CONCLUSION
¶ 15       The judgment of the circuit court of McDonough County is affirmed.

¶ 16       Affirmed.


                                                 -4-